360 S.C. 33 (2004)
600 S.E.2d 61
In the Matter of Brian DUMAS, Petitioner.
Supreme Court of South Carolina.
December 6, 2002.

ORDER
By Opinion dated July 20, 1992, petitioner was disbarred from the practice of law in South Carolina. In the Matter of Dumas, 309 S.C. 5, 419 S.E.2d 791 (1992). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommended that the petition be denied. We disagree with the recommendation of the Committee on Character and Fitness and hereby reinstate petitioner to the practice of law in this state.
IT IS SO ORDERED.
s/Jean H. Toal, C.J.
s/James E. Moore, J.
s/John H. Waller, Jr., J.
s/E.C. Burnett, III, J.
s/Costa M. Pleicones, J.